Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisAnnual Report of Henya Food Corp. (the “Company”) on Form 10-Kfor theyear ending October 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Henry Ender, President, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. SuchAnnual Report on Form 10-K for theyear endingOctober 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K for theyear ending October 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of Henya Food Corp. Date: January 29, 2009 /s/ Henry Ender Henry Ender Chief Executive Officer
